AO 245B (Rcv. 05/15/2018) Judgment in a Criminal Petty Case (Modi§ed) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF CALIFORNIA

United States ofAmerica JUDGMENT IN A CRIN[INAL CASE
V_ (For Offenses Cornmitted On or After November I, 1987)

Oscar David Hemandez_BanegaS Case Number: 3:l 8-mj-23203-JLB

Stephen Patrick White

Defendant’sAn‘omey
REGISTRATION NO. 81701298

THE DEFENDANTZ
|E pleaded guilty to count(s) 1 Of COmplELint

l:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature cf Offense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
l:| The defendant has been found not guilty on count(s)
|:I Cormt(g) dismissed on the motion of the Um`ted States.
IMPRISONMENT

The defendant is hereby committed to the custody of the Un_ited States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $l() WAIVED Fine: WAIVED l
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’ s possession at the time of arrest upon their deportation or removal.
ll Court recommends defendant be deported/removed With relative, charged in case %_

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of Imposition of Sentence

lodge

Ht)NoRABLE WILLIAM v. GALLo
uNtTED sTArEs MAGISTRATE JUDGE

 

3:18~mj-23203-JLB

 

